Case 6:20-cv-00109-JCB-KNM Document 28 Filed 07/23/21 Page 1 of 1 PageID #: 84




                                     No. 6:20-cv-00109

                               Amarfio DeJalo Washington,
                                        Plaintiff,
                                           v.
                                 Maxey Cerliano et al.,
                                       Defendants.


                                          ORDER

                 Plaintiff Amarfio Washington, a former inmate at Gregg County
            Jail proceeding pro se, filed this lawsuit against defendant Maxey
            Cerliano, among others, pursuant to 42 U.S.C. § 1983. Doc. 1. His
            case was referred to United States Magistrate Judge K. Nicole
            Mitchell. Doc. 2.
                 On July 2, 2021, the magistrate judge issued a report recom-
            mending that this lawsuit be dismissed without prejudice for plain-
            tiff’s failure to prosecute his own case. Doc. 24. No objections were
            filed to the report.
                When there have been no timely objections to a magistrate
            judge’s report and recommendation, the court reviews it only for
            clear error. See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,
            1420 (5th Cir. 1996) (en banc). Having reviewed the magistrate
            judge’s report, and being satisfied that it contains no clear error, the
            court accepts its findings and recommendation. Plaintiff’s claims are
            dismissed without prejudice for failure to prosecute.
                                           So ordered by the court on July 23, 2021.



                                                   J. C AMPBELL B ARKER
                                                  United States District Judge
